                                                   Entered on Docket
                                                   May 03, 2019
                                                   EDWARD J. EMMONS, CLERK
                                                   U.S. BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA



1    Leib M. Lerner (CA State Bar No. 227323)
     Alina A. Ananian (CA State Bar No. 322905)
                                            The following constitutes the order of the Court.
2    ALSTON & BIRD LLP                      Signed: May 3, 2019
     333 S. Hope Street, 16th Floor
3    Los Angeles, CA 90071
     Telephone: (213) 576-1000              _________________________________________________
4                                           M. Elaine Hammond
     Facsimile: (213) 576-1100              U.S. Bankruptcy Judge
5    Email: leib.lerner@alston.com
     Email: alina.ananian@alston.com
6

7    Attorneys for Debtor XTAL Inc.
8
9                                  UNITED STATES BANKRUPTCY COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                           SAN JOSE DIVISION

12   In re:                                                  Bankruptcy Case No.: 18-52770-MEH
13                    XTAL Inc.,                             Chapter 11
14                             Debtor                        ORDER GRANTING DEBTOR’S MOTION
                                                             TO APPROVE SETTLEMENT
15                                                           AGREEMENT WITH ASML US, LLC
16                                                           Hearing
                                                             Date: May 2, 2019
17                                                           Time: 10:30 a.m.
                                                             Place: Courtroom 3020
18                                                                  280 S 1st Street
                                                                    San Jose, CA 95113
19

20             The motion of XTAL Inc., the debtor and debtor-in-possession in the above-captioned case

21   (the “Debtor”), to Approve Settlement Agreement with ASML US, LLC Pursuant to Fed. R. Bankr.

22   Proc. 9019 (“the Motion “) came on for hearing on May 2, 2019. Leib Lerner of Alston & Bird LLP

23   appeared on behalf of the Debtor, Richard Lapping of Trodella & Lapping LLP and Sean McTigue

24   of Bartko Zanko Bunzel & Miller appeared on behalf of ASML US, LLC, Stephen Finestone of

25   Finestone Hayes LLP appeared on behalf of Putterman, Landry & Yu LLP, and Marta Villacorta

26   appeared on behalf of the United States Trustee.

27

28

 Case: 18-52770           Doc# 194   Filed: 05/03/19    Entered: 05/03/19 12:01:14    Page 1 of 3
     2592.001/1398032.1                                  2
1              The Court, having considered the Motion, the papers and arguments of counsel in support of

2    and in opposition to the Motion; and good cause appearing therefor, hereby GRANTs the Motion as

3    set forth herein.

4              IT IS THEREFORE ORDERED that:

5              1. The Objection of Putterman, Landry & Yu LLP is overruled.

6              2. The Objection of the United States Trustee is overruled.

7              3. The Settlement Agreement between Debtor and ASML US, LLC (“Settlement

8                   Agreement”) is modified by striking the phrase “to the fullest extent permitted by law,
9                   any malpractice claims XTAL may have against the Putterman Landry + Yu law firm or

10                  its attorneys” from Paragraph 7(d)(i) of the Settlement Agreement, and paragraph 5 of

11                  Exhibit B to the Settlement Agreement shall be deleted.

12             4. ASML currently holds in trust the hard drive from a Windows machine that holds certain

13                  of XTAL's financial and human resources documents. As agreed by the Parties, ASML

14                  shall restore to XTAL those certain financial and human resources documents to XTAL

15                  in such a manner as is otherwise consistent with the parties' agreement to sequester hard

16                  drives from XTAL's servers. Similarly, ASML and XTAL additionally agree that with

17                  regard to two identified laptops (the “IT Admin laptops”), following plan confirmation,

18                  instead of deleting the data from the IT Admin laptops, ASML will either image their

19                  hard drives, or uninstall/reinstall the data for Debtor, and Debtor will retain the IT Admin

20                  laptops in accordance therewith.

21             5. As modified herein, the Settlement Agreement between Debtor and ASML US, LLC is

22                  approved.

23                                          *****END OF ORDER*****

24

25

26

27

28

 Case: 18-52770           Doc# 194    Filed: 05/03/19     Entered: 05/03/19 12:01:14        Page 2 of 3
     2592.001/1398032.1                                    2
     APPROVED AS TO FORM:
1

2    DATED: May 2, 2019                          UNITED STATES TRUSTEE

3

4                                                By: /s/ Marta Villacorta
5
                                                       Attorneys for United States Trustee
6
     DATED: May 2, 2019                          FINESTONE & HAYES LLP
7

8
9                                                By: /s/ Stephen D. Finestone
                                                     Stephen D. Finestone
10                                                   Attorneys for Putterman + Yu LLP
11

12
     DATED: May 2, 2019                          TRODELLA & LAPPING LLP
13

14
                                                 By: /s/ Richard Lapping
15
                                                     Richard Lapping
16                                                   Attorneys for ASML US, LLC f/k/a ASML US,
                                                     Inc.
17

18

19

20

21

22

23

24

25

26

27

28

 Case: 18-52770           Doc# 194   Filed: 05/03/19   Entered: 05/03/19 12:01:14      Page 3 of 3
     2592.001/1398032.1                                 2
